IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,864


                       EX PARTE GUADALUPE VASQUEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2004-404,954 IN THE 137TH DISTRICT COURT
                             FROM LUBBOCK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault on a public

servant and aggravated assault on a public servant, and he was sentenced, respectively, to concurrent

terms of ten years and ninety-nine years in prison. The Seventh Court of Appeals affirmed the

convictions in an unpublished opinion. Vasquez v. State, No. 07-04-000482-CR (Tex. App. –

Amarillo del. Aug. 19, 2005).

        Applicant contends he was denied his right to pursue a petition for discretionary review from

the appellate court’s decision. Appellate counsel has provided an affidavit regarding the claim, and
                                                                                                  -2-

based on that affidavit, the trial court has entered findings of fact and conclusions of law

recommending relief be granted. See Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We agree with the trial court and hold that Applicant is entitled to the opportunity to file an

out-of-time petition for discretionary review of the judgment of the Seventh Court of Appeals in

Appeal No. 07-04-000482-CR that affirmed his conviction in Cause No. 2004-404954 from the

137th District Court of Lubbock County. Applicant shall file his petition for discretionary review

with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish